Citation Nr: 1102946	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-36 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus prior to July 21, 
2010, and a disability rating in excess of 40 percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, denied 
the Veteran's claims of entitlement to service connection for 
posttraumatic stress disorder (PTSD), arthritis, a heart 
condition, diabetes mellitus, hypertension, and a back disorder.

The Veteran, by his timely Substantive Appeal dated in November 
2008 perfected his appeal as to the above-referenced claims.  
However, by a July 2010 rating decision, the RO granted the 
Veteran's claim of entitlement to service connection for diabetes 
mellitus and by a September 2010 rating decision, in pertinent 
part, the RO granted the Veteran's claims of entitlement to 
service connection for:  arthrosclerosis with coronary artery 
disease, claimed as a heart condition; PTSD; and hypertension.  
Thus, the RO's July and September 2010 actions represent full 
grants of the benefits sought as to the Veteran's claims of 
entitlement to service connection for diabetes mellitus, 
arthrosclerosis with coronary artery disease, PTSD, and 
hypertension and the Board will confine its consideration to the 
issues set forth on the decision title page.

In March 2010, the Veteran and his son testified before the 
undersigned Veterans Law Judge, seated at the RO in Seattle, 
Washington.  A transcript of the hearing has been associated with 
the claims file. 

In June 2010, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.
The issues of entitlement to an effective date earlier 
than October 4, 2006 for the award of service connection 
for diabetes mellitus; an effective date earlier than 
April 6, 2007 for the awards of service connection for 
PTSD, arthrosclerosis with coronary artery disease, and 
hypertension; and an effective date earlier than August 
26, 2010 for the awards of service connection for 
neuropathy, right lower extremity, and neuropathy, left 
lower extremity, have been raised by the record.  
Specifically, the Veteran filed a claim for such dated in 
December 2010.  However, the Agency of Original 
Jurisdiction (AOJ) has not yet had an opportunity to 
adjudicate the Veteran's claims.  Therefore, the Board 
does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record indicates that further development is 
necessary.  Although the Board sincerely regrets the additional 
delay, a remand is necessary to ensure that due process is 
followed and that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  38 U.S.C.A.    § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

As a preliminary matter, the Board notes that subsequent to the 
RO's July 2010 rating action that awarded service connection for 
diabetes mellitus, the Veteran filed an undated and unsigned 
statement indicating that he disagreed with his 20 percent 
disability rating.  While the statement did not specifically 
mention diabetes mellitus, such disability was, at that time, the 
only disability for which the Veteran was awarded service 
connection.  In a signed statement dated on September 14, 2010, 
the Veteran's representative asserted that the Veteran was 
entitled to an increased disability rating for diabetes mellitus.  
Four days later, on September 18, 2010, the RO assigned a 40 
percent disability rating to the Veteran's diabetes mellitus, 
effective July 21, 2010.  It is clear to the Board that the 
Veteran expressed timely disagreement with the initial disability 
rating assigned to his diabetes mellitus.  To date, however, it 
appears that the RO has not issued a Statement of the Case (SOC) 
as to this issue.  Where a Notice of Disagreement has been filed 
with regard to an issue, and a SOC has not been issued, the 
appropriate Board action is to remand the issue for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the claims file includes a record of 
telephone contact between the RO and the Veteran in September 
2010.  Such record indicates that the Veteran informed the RO 
that he sought treatment for his back disorder and arthritis from 
Tricare, at PAC-MED and requested that the RO obtain such 
records.  Review of the claims file indicates that there are 
substantial treatment records from the Pacific Medical Centers 
(PAC-MED), dated from as early as the 1980's.  The most recent 
PAC-MED treatment records currently associated with the claims 
file, with the exception of brief letters written by the 
Veteran's physicians dated in July and October 2010, are dated in 
March 2010.  As the Veteran requested that the RO obtain his PAC-
MED treatment records in September 2010, the most recent PAC-MED 
treatment records are dated in March 2010, a remand is in order 
so that the RO/AMC may obtain such updated records.  Also, the 
Board notes that the most recent VA treatment records currently 
associated with the claims file are dated in April 2010.  

Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

The Veteran's service treatment records indicate that he 
fractured his right ankle in July 1975, sprained his wrist in 
January 1975, and complained of low back pain in May 1971 and 
June 1972.  At the time of the March 2010 Board hearing, the 
Veteran asserted that he had arthritis in a number of joints, 
including his back, related to his diabetes mellitus and diabetic 
neuropathy.  Review of the Veteran's private and VA treatment 
records indicate that he reported musculoskeletal pain in a 
number of areas subsequent to falls or injuries.  In December 
1990, the Veteran complained of low back pain after moving.  In 
April 1999, the Veteran presented with a probable patellar 
fracture of the left knee.  In 2001, the Veteran complained of 
neck pain after doing some remodeling.  It remains unclear to the 
Board if the Veteran's back disorder and arthritis are related to 
his in-service musculoskeletal complaints or any service-
connected disability.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

 (Please note, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Per Manlicon v. West, 12 Vet. App. 238 
(1999), send the Veteran and his 
representative a SOC on the issue of 
entitlement to an initial disability 
rating in excess of 20 percent for 
diabetes mellitus prior to July 21, 2010, 
and a disability rating in excess of 40 
percent thereafter.  The SOC should 
include consideration of the claim under 
Allen v. Brown, 7 Vet. App. 439 (1995).  
The Veteran must be informed of his appeal 
rights.

2.  Contact the Veteran and request that 
he submit completed VA Forms 4142, 
Authorization and Consent to Release Info 
to the VA, for private treatment records 
from PAC-MED, dated from March 2010 to the 
present.  Advise the Veteran that he may 
submit his private treatment records if he 
so chooses. If a negative response is 
received from the Veteran, or from any 
treatment provider, the claims file should 
be properly documented in this regard.

3.  Obtain and associate with the claims 
file the Veteran's treatment records 
maintained by the VA Medical Center (VAMC) 
in Seattle, Washington, dated from April 
2010 to the present.  If a negative 
response is received from any VA facility, 
the Veteran must be duly notified and 
provided an opportunity to submit such 
records.  

4.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his back disorder and arthritis.  The 
examiner must indicate which joints 
demonstrate the arthritic process and 
diagnose any back disorder present, 
including but not limited to arthritis.  
The examiner must opine as to whether it 
is at least as likely as not (at least 
a 50 percent probability) that the 
Veteran's back disorder and arthritis were 
incurred in or aggravated by service, 
specifically including his in-service 
musculoskeletal complaints, or is 
otherwise related to service, specifically 
including any service-connected 
disability.

In this regard, the examiner should 
consider the Veteran's statements 
regarding his in-service right ankle and 
back injuries and his statements of 
continuous symptoms after service.  Dalton 
v. Nicholson, 21 Vet. App. 23 (holding 
that an examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service injury but 
relied on the service treatment records to 
provide a negative opinion).
The claims file, to include a copy of this 
Remand, should be made available to the 
examiner for review in conjunction with 
the opinion or examination, and the 
examiner should note such review.  A 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.  

5.  Subsequent to the VA examination, 
review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, corrective 
procedures must be implemented. 

6.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
back disorder and arthritis, considering 
any additional evidence added to the 
record.  If the action remains adverse to 
the Veteran, provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.
The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


